ORDER
On October 24, 2012 in response to the Emergency Motion to Stay Judgment filed on October 19, 2012 by Fort Peck Tribes Prosecutor Adrienne Weinberger, we issued an Order granting a stay of the Tribal Trial Court’s Order of October 18, 2012 and setting a briefing schedule. Upon review of the Court file, the orders and pleadings, this Court finds that that no Petition for Review of the October 18, 2012 Tribal Court Order was ever filed. Nor were any briefs filed. Therefore,
BASED UPON THE FOREGOING AND GOOD CAUSE APPEARING, IT IS NOW THE ORDER OF THIS COURT THAT:
*327The October 24, 2012 Stay is dissolved, and the appellate proceeding is dismissed.